 


109 HR 2680 IH: Medicare for the Terminally Ill Act of 2005
U.S. House of Representatives
2005-05-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2680 
IN THE HOUSE OF REPRESENTATIVES 
 
May 26, 2005 
Mr. Hulshof (for himself, Mr. Pomeroy, Mr. Foley, and Mr. Shaw) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Social Security Act to permit a waiver by the Secretary of Health and Human Services of the 24-month waiting period for Medicare coverage of disabled individuals who are terminally ill. 
 
 
1.Short titleThis Act may be cited as the Medicare for the Terminally Ill Act of 2005. 
2.Waiver of 24-month waiting period for medicare coverage of disabled individuals who are terminally ill 
(a)In generalSection 226(h) of the Social Security Act (42 U.S.C. 426(h)) is amended— 
(1)by inserting (A) before in the case; and 
(2)by inserting after (ALS) the following: and (B) in the case of an individual whom a physician has certified in writing as being terminally ill (within the meaning of section 1861(dd)(3)(A)) and for whom the Secretary has made a determination that the requirements of subsection (b) (relating to 24 months of entitlement to benefits or other status) would otherwise work an undue hardship on such individual, as determined on the basis of criteria established by the Secretary. 
(b)Effective dateThe amendments made by this Act shall apply to benefits for months beginning after 90 days after the date of the enactment of this Act. 
 
